DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sultanovich et al (US-5819951) in view of Flottmann et al (US-6375011) and in further view of Pyatt (US-2074515).

Referring to claim 11. Sultanovich et al (herein “Sultanovich) discloses a “Separator Plate For the Screening of a Particulate”. See Figs. 1-10 and respective portions of the specification. Sultanovich further discloses a separating apparatus (1) for polysilicon, the separating apparatus comprising at least one screen plate (2)  comprising a feed region for polysilicon, a profiled region having peaks and valleys (near 3, See Fig. 2), a region having screen apertures (near 4,5, & See Fig. 2), a take off region (See Fig. 1). Sultanovich doesn’t disclose a separating plate below the screen apertures which is horizontally and vertically displaceable or wherein the screen 


Referring to claims 12-17. Sultanovich in view of Flottman and Pyatt disclose the combination as disclosed. As disclosed in the prior art rejection above Flottman discloses widening screen apertures (See Fig. 2).  Sultanovich doesn’t disclose wherein an aperture angle of widening of the screen apertures is not less than 1 and not more than 20 degrees, wherein the screen apertures have a length of 20mm to 40mm, or wherein an aperture angle of the second widening is 60 to 120 degrees. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings and teachings generally known in the field of the art that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (varying aperture sizes, angles) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. Moreover, these variations are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Sultanovich as is well known in the art. It further should be noted that it would have been obvious to a person of 

Referring to claim 20. With respect to claim 20, the method described in these claims would inherently result from the use Sultanovich “Separator Plat For Screening of a Particulate” in view Flottmann “Vibrating Conveyor and Method For Conveying Silicon Fragments” and Pyatt “Separator” of as advanced above.


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sultanovich et al (US-5819951) in view of Flottmann et al (US-6375011)  in view of Pyatt (US-2074515) and in further view of Hwang (US-2008/0314805).

Referring to claim 18. Sultanovich et al (herein “Sultanovich) discloses a “Separator Plate For the Screening of a Particulate”. See Figs. 1-10 and respective portions of the specification. Sultanovich further discloses a separating apparatus (1) for polysilicon, the separating apparatus comprising at least one screen plate (2)  comprising a feed region for polysilicon, a profiled region having peaks and valleys . 

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sultanovich et al (US-5819951) in view of Flottmann et al (US-6375011)  in view of Pyatt (US-2074515) and in further view of Wittkopf (US-4305507).  

Referring to claim 19. Sultanovich et al (herein “Sultanovich) discloses a “Separator Plate For the Screening of a Particulate”. See Figs. 1-10 and respective portions of the specification. Sultanovich further discloses a separating apparatus (1) for polysilicon, the separating apparatus comprising at least one screen plate (2)  comprising a feed region for polysilicon, a profiled region having peaks and valleys (near 3, See Fig. 2), a region having screen apertures (near 4,5, & See Fig. 2), a take off region (See Fig. 1). Sultanovich doesn’t disclose a separating plate below the screen apertures which is horizontally and vertically displaceable or wherein the screen apertures widen in the direction of the takeoff region. Flottmann et al (herein “Flottmann) discloses a “Vibrating Conveyor and Method For Conveying Silicon Fragments”. See Figs. 1-2 and respective portions of the specification. Flottmann further discloses feeding silicon fragments to a screening plate with apertures (19a-19c) that widen in the take off direction (See at least Figs. 1-2), furthermore Flottman discloses a extraction device (4) below the screening apertures. Pyatt discloses a “Separator”. See Figs. 1-8 and respective portions of the specification. Pyatt further discloses screens (19, 20, 21) for screening particles and a separating plate (30) arranged below the screen apertures 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655